Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered April 28, 2005 in a personal injury action. The order, among other things, granted plaintiffs’ motion for partial summary judgment on negligence and serious injury against defendant Jason R. Attebery.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 18, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present — Hurlbutt, J.P., Gorski, Martoche and Pine, JJ.